The court properly exercised its discretion when it denied appellant’s request to convert the proceeding to a person in need of supervision proceeding, and instead adjudicated her a juvenile delinquent and placed her on probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying incident was a serious and violent attack on appellant’s mother. The disposition was also justified by appellant’s prior violent acts and general misbehavior in the home, lack of remorse, history of running away from home, truancy and drug use. Concur— Friedman, J.E, Acosta, Renwick, Richter and Abdus-Salaam, JJ.